IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

REGINALD COPELAND,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-5422

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS, and the STATE
OF FLORIDA,

     Respondents.
___________________________/

Opinion filed January 23, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Reginald Copeland, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondents.




PER CURIAM.

      DISMISSED as successive.

WETHERELL, JAY, and WINSOR, JJ., CONCUR.